Citation Nr: 1404296	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-47 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Entitlement to service connection for a right shoulder or arm disorder, to include as secondary to the service-connected left shoulder disability.  

2.  Entitlement to service connection for a neck disorder, to include as secondary to the service-connected left shoulder disability.

3.  Entitlement to a rating in excess of 20 percent for the service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2013, the Board remanded these issues for further development.  There are pertinent records in the paper claims file and a Virtual VA paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

When last before the Board in April 2013, the claim of service connection for a right shoulder disability was reopened and the underlying claim was remanded for further development.  The other issues on appeal were also remanded at that time. The other pertinent facts and procedural history in this case were set forth in the prior remand, and they are incorporated by reference herein.  

The Veteran was scheduled for VA examinations in connection with his service connection and increased rating claims in May 2013.  He failed to report for the examinations.  In a September 2013 appellate brief, the Veteran's representative stated that the Veteran indicated that he had not received notice of the examinations, and that he would have appeared if he had received the notice.  A review of the claims file, however, shows that notice was sent to the Veteran's correct address.  

Generally, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2013).  

Nevertheless, as the Veteran does not have a history of failing to report, and the Board previously found the reports to contain inadequate reasoning, the Board will remand the case to allow him another opportunity to appear for the examinations.  

The Veteran is hereby advised that, if he fails to report for a scheduled examination again without good cause, no further examination will be provided.  VA's duty to assist in developing facts and evidence in conjunction with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability, and the nature and etiology of any current neck and right shoulder or arm disorders.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  

The examiner should respond to the following:

(a)  With regard to the left shoulder, the examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  The examiner should also state whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  To the extent possible, the examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason must be provided. 

		(b)  With respect to the right arm or shoulder: 

(i)  Identify all currently diagnosed right arm or shoulder disabilities, based on appropriate testing and studies. 

(ii)  State whether it is at least as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed right arm or shoulder disability was caused by the Veteran's service-connected left shoulder disability.

(iii)  If not, is it at least as likely as not that any currently diagnosed right arm or shoulder disability was aggravated (permanently worsened beyond its normal progression) by the service-connected left shoulder disability?  

If aggravation is found, identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the right arm or shoulder disorder by the service-connected left shoulder disability.

(iv)  If the above answers are negative, then is it at least as likely as not that any current right arm or shoulder disorder had its onset during service or is in any way related to the Veteran's service?  

(v)  Did any current arthritis of the right arm or shoulder at least as likely as not manifest to a degree of at least 10 percent, to include based on painful motion, within one year after active duty service (or by September 1982)?

		(c)  With regard to a neck disorder: 

(i)  Identify any currently diagnosed neck or cervical spine disorders, based on appropriate testing and studies.

(ii)  Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's current neck disorder was caused by his service-connected left shoulder disability?

(iii)  If not, is it at least as likely as not that the Veteran's current neck disorder was aggravated (meaning permanently worsened beyond its normal progression) by his service-connected left shoulder disability?  

If aggravation is found, the examiner should identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the neck disorder by the service-connected left shoulder disability.

(iv)  If the above are answered in the negative, is it at least as likely as not that any current neck disorder had its onset during service or is in any way related to the Veteran's active service?  

(v)  Did any current arthritis of the cervical spine at least as likely as not manifest to a degree of at least 10 percent, to include based on painful motion, within one year after active duty service (by September 1982)?

The examiner must provide a complete rationale for any opinion offered, based on all lay and medical evidence.  The Veteran's lay statements as to the onset and timing of his symptoms must be considered.  The Veteran's statements cannot be rejected due solely to a lack of corroborating medical evidence.  If the examiner chooses to reject the Veteran's statements, he/she should provide a reason for doing so.

If the examiner is unable to provide any requested opinion without resort to speculation, he/she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  The RO/AMC should review the report(s) and ensure that all questions were answered.  If not, return the file to the examiner for clarification as needed.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

